 MERLIN NOVELTY CO.,INC.359are not now covered by any collective-bargaining agreements.TheEmployer and Intervenor vigorously objected to this alternative re-quest and the Petitioner offered no evidence whatsoever as to the ap-propriateness of the alternative unit.As there is no evidence on whichto determine the appropriateness of the alternative unit, we deny thePetitioner's request.[The Board dismissed the petition.]Merlin NoveltyCo., Inc.andUnited Hatters,Cap & MillineryWorkers International Union,AFL-CIOandLocal 144, Serv-ice, Production and Maintenance Workers, Independent, Partyto the ContractLocal 144,Service, Production and Maintenance Workers, Inde-pendentandUnited Hatters, Cap&Millinery Workers Inter-national Union,AFL-CIOandMerlin Novelty Co.,Inc., Partyto the Contract.Cases Nos. 2-CA-6669 and P2-CB-P2638. April25, 1960DECISION AND ORDEROn December 16, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Company and the Respondent Union had engaged inand were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent Company filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent Company's exceptions, and the en-tire record in the case, and hereby adopts the findings,' conclusions,and recommendations z of the Trial Examiner.1We do not adopt the Trial Examiner's finding that the Respondent Union, by execut-ing the illegal contract,violated the Act since the record clearly shows that the executiondate was more than 6 months prior to the filing of the charge against the RespondentUnionHowever, we do find that the Respondent Union, by maintaining and enforcingthe contract within the 6-month period, violated Section 8(b)(1)(A) and (2) of the Act.-2 The Trial Examiner recommended that the Respondents be ordered jointly andseverally to reimburse all present and former employees for dues,fees,assessments, orothermoneys unlawfully exacted from them under the contract.We agree that re-127 NLRB No. 54. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in these cases,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that :A. Respondent Merlin Novelty Co., Inc., its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from:(a)Recognizing Local 144, Service,Production and MaintenanceWorkers,Independent, as the exclusive representative of its employeesfor the purposes of collective bargaining unless and until said labororganization has been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.(b)Giving effect to the agreement of January 5, 1959, or to anyextension,renewal,modification,or supplemental or supersedingagreement unless and until the Respondent Union shall have beencertified in the manner stated above,and then only if the agreementotherwise conforms to the provisions of the Act;but nothing hereinshall be construed to vary or abandon the wages, hours,seniority, orother substantive provisions of any such agreement.(c)Giving effect to any checkoff cards authorizing the deductionof union dues and/or initiation fees from wages or remittances to theRespondent Union.(d)Encouraging membership in the Respondent Union or in anyother labor organization of its employees by conditioning hire ortenure of employment or any term or condition of employment uponmembership in, affiliation with, or dues payments to, such union, ex-cept where such conditions have been lawfully established by anagreement in conformity with the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(e)Sponsoring, assisting,or contributing support to the Respond-ent Union or to any other labor organization.(f) In any other manner interfering with, restraining,or coercingits employees in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized by Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.imbursement is necessary to effectuate the policiesof the Act;however, as the Respond-ent Union,unlike the Respondent Company, was not charged until over 6 months sub-sequent to the execution of the contract, the joint and several liability of the twoRespondents will be limited to the period beginning 6 months prior to the filing andservice of the charge against the Respondent UnionAs to such dues,fees, assessments,or other moneys as may have been exacted from the employees under the contract priorto the commencement of this period of joint and several liability,the Respondent Com-pany shall be solely liable for reimbursement. MERLIN NOVELTY CO., INC.3612.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 144, Serv-ice,Production and Maintenance Workers, Independent, as the ex-clusive representative of its employees for the purpose of collectivebargaining unless and until said labor organization has been dulycertified by the National Labor Relations Board as the exclusiverepresentative of such employees.(b) In the manner and to the extent as set forth in the sectionof the Intermediate Report entitled "The Remedy," as modified herein,reimburse each of its past and present employees for moneys illegallyexacted from them.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to compute the sums to be refundedunder the terms of this Order.(d)Post at its plant in Brooklyn, New York, copies of the noticeattached hereto marked "Appendix A." S Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by a representative of the Merlin Novelty Co., Inc.,be posted by it immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(e)Post at the same places and under the same conditions as setforth in (d), above, as soon as forwarded by the Regional Director,copies of the notice attached hereto marked "Appendix B."(f)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.B. Respondent Local 144, Service, Production and MaintenanceWorkers, Independent, its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Merlin Novelty Co., Inc., itsofficers, agents, successors, and assigns, to discriminate against itsemployees in violation of Section 8(a) (3) of the Act.(b)Giving effect to the agreement of January 5, 1959, or to anyextension, renewal,modification, or supplemental or supersedingagreement unless and until it has been duly certified by the National3 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board as the exclusive representative of the Re-spondent Company's employees; but nothing herein shall be construedto vary or abandon the wages, hours, seniority, or other substantiveprovisions of any such agreement.(c) In any other manner restraining or coercing the employees ofthe said Respondent Company in the right to engage in, or refrainfrom engaging in, any or all of the activities guaranteed by Section 7of the Act, except to the extent that such rights may be affected by anagreement executed as authorized by the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a) In the manner and to the extent as set forth in the section ofthe Intermediate Report entitled "The Remedy," as modified herein,reimburse each of Respondent Company's past and present employeesfor moneys illegally exacted from them.(b)Post at its business office, if any, copies of the notice attachedhereto marked "Appendix B." 4 Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after being dulysigned by the Respondent Union's official representative, be postedimmediately upon receipt thereof and be maintained by it for 60 con-secutive days thereafter in conspicuous places where notices to mem-bers are cutomarily posted.Respondent Union shall take reasonablesteps to insure that said notices are not altered, defaced, or coveredby any other material.(c)Mail to the Regional Director for the Second Region copies ofthe notice attached hereto marked "Appendix B" for posting by theRespondent Company at its plant in Brooklyn, New York, in placeswhere notices to employees are customarily posted.Copies of saidnotice, to be furnished by the Regional Director, shall, after beingsigned as provided above, be forthwith returned to the RegionalDirector for such posting.(d)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.4 See footnote 3.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT recognize Local 144, Service, Production andMaintenance Workers, Independent, as the exclusive representa- MERLIN NOVELTY CO., INC.363tive of our employees for the purposes of collective bargainingunless and until said labor organization has been duly certifiedby the National Labor Relations Board as the exclusive repre-sentative of such employees.WE WILL NOT give effect to the agreement of January 5, 1959,or to any extension, renewal, modification, or supplemental orsuperseding agreement unless and until Local 144, Service, Pro-duction and Maintenance Workers, Independent, shall have beencertified in the manner stated above, and then only if the agree-ment otherwise conforms to the provisions of the Act; but nothingherein shall be construed to vary or abandon the wages, hours,seniority, or other substantive provisions of any such agreement.WE WILL NOT give effect to any checkoff cards authorizing thededuction of dues and/or initiation fees from wages or remittancesto Local 144.WE WILL NOT encourage membership in Local 144 or in anyother labor organization of our employees by conditioning hireor tenure of employment or any term or condition of employmentupon membership in, affiliation with, or dues payments to, suchUnion, except where such conditions have been lawfully estab-lished by an agreement in conformity with the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT sponsor, assist, or contribute support to, Local144 or to any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist United Hatters,Cap & Millinery Workers International Union, AFL-CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL jointly and severally with Local 144 refund forthwithto all former and present employees from whose wages we havewithheld or deducted funds for transmittal to Local 144, theamount of any and all such deductions and withholdings, to theend that each employee shall be promptly and completely reim-bursed for any moneys so deducted and withheld.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union or any 364DECISIONSOF NATIONALLABOR RELATIONS BOARDother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.MERLIN NOVELTY CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 144, SERVICE, PRODUCTION ANDMAINTENANCE WORKERS, INDEPENDENT AND TO ALL EMPLOYEES OFMERLIN NOVELTY Co., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT act as the exclusive representative of the em-ployees of Merlin Novelty Co., Inc., for the purposes of collectivebargaining unless and until we have been duly certified by theNational Labor Relations Board as the exclusive representativeof such employees.WE WILL NOT give effect to the agreement of January 5, 1959,or to any extension, renewal, modification, or supplemental orsuperseding agreement unless and until we have been duly cer-tified in the manner stated above and then only if the agreementotherwise conforms to the provisions of the Act; but nothingherein shall be construed to vary or abandon the wages, hours,seniority, or other substantive provisions of any such agreement.WE WILL NOT cause or attempt to cause Merlin Novelty Co., Inc.,to discriminate against its employees in violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce the em-ployees of Merlin Novelty Co., Inc., in the exercise of the rightto self-organization, to form labor organizations, to join or assistUnited Hatters, Cap R, Millinery Workers International Union,.AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor MERLIN NOVELTY CO., INC.365organization as a condition of employment as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL jointly and severally with Merlin Novelty Co., Inc.,and in accordance with the Board's Order, refund forthwith toall former and present employees from whose wages the Respond-end Company has withheld or deducted funds for transmittal tous, the amount of any and all such deductions and withholdings,to the end that each employee shall be promptly, fully, and com-pletely reimbursed for any moneys so deducted or withheld.LOCAL 144, SERVICE, PRODUCTION ANDMAINTENANCE WORKERS, INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in each of the above-entitled cases; an orderconsolidating said cases, a complaint and notice of hearing thereon having beenissued and served by the General Counsel of the National Labor Relations Board;and answers having been filed by the above-named Respondents, a hearing involvingallegations of unfair labor practices in violation of Section 8(a)(1), (2), and (3)and 8(b),(l)(A) and (2) of the National Labor Relations Act, as amended, washeld in New York, New York, before Trial Examiner Louis Libbin on October 28and before Trial Examiner Whittemore on November 10 and 11, 1959.All parties were represented at the hearing sessions.On October 28 AttorneyPeter J. Curley appeared for the Respondent Union.'Two days later, by letter,this attorney notified Trial Examiner Libbin and the other parties that he was with-drawing as counsel, the hearing then being in recess until November 9. Thereafter,by wire of November 9, Trial Examiner Libbin extended the adjournment untilthe following day, November 10. Before Trial Examiner Whittemore, who in theinterim had been assigned to the case by the Chief Trial Examiner, and at theresumption of the hearing on November 10, Attorney Blottner entered his appear-ance for the Respondent Union.All parties were afforded full opportunity to be heard, to present evidence perti-nent to the issues, and to examine and cross-examine witnesses.Counsel forGeneral Counsel and the Charging Union argued orally upon the record at the.conclusion of the hearing.Counsel for the Respondent Union and the RespondentCompany were afforded opportunity to file briefs.No brief has been received.Upon the basis of the entire record in the proceedings and from his observation-of the witnesses (no witnesses were called before Trial Examiner Libbin), the Trial-Examiner makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENT COMPANYMerlin Novelty Co., Inc., is a NewYorkcorporation with its principal officeand place of business in Brooklyn,New York,where it is engaged in the manufacture,'As noted In "Statement of the Case" above, at the opening of the hearing on Octo-ber 28, 1959, the Respondent Union was represented by Attorney Peter J. Curley.He-thereafter withdrew from the proceedings, and Attorney Blottner appeared for the sameiparty at the resumption of the hearing on November 10. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDsale, and distribution of toys, novelties, headwear, and related products.During thepast year this Respondent caused to be manufactured products valued at more than$50,000 which were shipped from the said plant in interstate commerce directlyto States of the United States other than the State of New York.The Respondent Company is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUnited Hatters, Cap & Millinery Workers International Union, AFL-CIO, andLocal 144, Service, Production and Maintenance Workers, Independent, are labororganizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe chief issue raised by the complaint is whether or not the Respondent Employerhas unlawfully assisted the Respondent Union.The complaint further urges theillegality of a contract entered into between the two Respondents.It appears that Charles Weitzberg, as president and active head of the company,began operations in Brooklyn under the name of Merlin Novelty Co., Inc., duringthe last days of 1958, having previous to this time operated a similar business inNew York under another name. A few female employees who had been workingfor him in New York were employed by him in his new plant shortly beforeChristmas.Employees at the New York plant had not been represented by a labororganization.According to his own testimony, one Charles Roffel, while working in the vicinityofWeitzberg's new plant, noticed equipment being moved into the building, "madeinquiries," found out that it was not a "union shop," and "thought that it wastime to go to work on the shop " The record does not disclose when, if ever, abona fide labor organization was formed by Roffel. The record does show, however,that he and Weitzberg promptly signed a contract on January 5, 1959, at a timewhen the Respondent Union had no membership among the Respondent's em-ployees.Indeed, as will be noted more fully below, while it is established thatunder conditions approaching duress employees eventually did sign dues authoriza-tion cards, none of them at any time authorized the Respondent Union to representthem in collective bargaining with this employer or any other.B. The Employer's coercive assistanceNot only is there no evidence in the record that a single one of Weitzberg's some50 female employees ever authorized either Local 144 or Roffel individually torepresent her in dealings with the Employer,2 but also there is substantial evidencethat no employee had even heard of the so-called "Local" until shortly beforeChristmas, when Roffel came through the plant and announced to the workingemployees that it was going to be a "union shop."He said nothing as to the nameof the Union, nor did he ask anyone to Join, then or at any other time.Early in January one Matilda Jones, who directed the girls in their work, camethrough the plant with William Weitzberg, brother of Charles and conceded by theRespondent Company to possess management authority when at the premises, andthey distributed among the employees cards to be signed.These cards, in duplicate,stated that the signer-do hereby authorize and direct my employer to deduct from my wages and topay over to the Union, on notice from the Union, the Initiation Fees and suchregularMonthly Dues as may be established by the Union and become due toit from me during the effective period of this AuthorizationThis record does not disclose how many employees signed such cards on thisoccasion when William Weitzberg accompanied Jones in her distribution of them, oron a later occasion when, as credible testimony establishes, CharlesWeitzbergsimilarly accompanied Jones on the same errand.On the other hand, neitherRespondent came forward with any credible testimony tending to show that anyspecific employee ever signed such cards under circumstances which were voluntaryand not coercive.Certain instances of the Employer's coercive action are briefly described below,none of the testimony concerning them being specifically disputed:2Early in the proceedings counsel for the Respondent Union conceded that It had nosuch authorizations. MERLIN NOVELTY CO., INC.3671.Employee Lucille Jones was interviewed by William Weitzberg when firsthired on January 2, 1958.He asked her if she belonged to a union. She admittedthat she did and showed him her card.Weitzberg then told her, ". . . I don'twant to be bothered with any other union because I am going to organize this shopwith the Union."2.A few days after Carey Ancrum was hired on January 6 Matilda Jones broughther a cardto sign.Ancrum, busy at work, asked her what it was. Jones said it was"for the union."Without reading it, Ancrum signed. Some 4 weeks later she foundher pay short a dollar. She complained to William Weitzberg, who told her that adollar a week would be taken from her pay, and that she "would have to pay tendollars initiation fees and four dollars a month" dues.Despite her protest, dueswere deducted from her pay until she left in October.3.Early in January Charles Weitzberg and MatildaJones cameto employeeHalley Kelly and other nearby girls with cards.Weitzberg said, "Girls, this is aunion.You girls are going to join theunion."Kelly asked to take the card home.Weitzberg refused.She explained that she could not sign without her glasses.Heinstructed her, "You bring your glasses in tomorrow and you sign."The nextmorning Weitzberg brought her the card again and she signed.4.When hired by Charles Weitzberg in March 1959, employee Nona Miller wassent by him to his secretary to sign papers.Among these papers was a blank dues-deduction authorization card which she signed-not in the space for the employee'ssignature, but in the blank space where the Employer's name was supposed to be.She did not read the card, but 4 weeks later found her pay short. She went toWilliam Weitzberg and protested, but the Employer nevertheless continued to deductmoney from her pay.3C. The contractIt has been found that the employees at this plant have never authorized theRespondent Union to represent them.Nor is there any evidence that any employeeever "joined" this organization in the accepted sense of the term.No membershiproll, or list, was produced.Yet there are in evidence three documents which the two Respondents apparentlyconsider to be contracts.As the record plainly reveals, both Roffel and CharlesWeitzberg were in confused disagreement as to what they signed as well as bothwhen and where.And while the testimony is equally confused as to who draftedwhat and when, it appears that the text of each was drafted-not by Roffel or anyemployee-but by Albert Gillman, of Albert Gilman Associates, who appeared atthe hearing as representative of the Respondent Employer.One so-called contract, placed in evidence early in the proceedings by GeneralCounsel--tea document which had been submitted to him prior to the hearing bythe Respondent Company as the existing contract-containsthe following text, inpart, under the "Union Shop" provision:All employeesmaymake application for membership in the Union after thirty(30) days . . . etc. [Emphasis supplied.]While Roffel was being questioned,as a witness,concerning this text, counsel forthe Union handed the Trial Examiner a purported copy of it for his examination.The Matter document, obviously an original typed document, bearing only the signa-ture of Charles Weitzberg,containsthe following language under the same "UnionShop" provision:All employees eligibleshallmake application for membership . .. etc. [Em-phasis supplied.]Roffel, confronted with the differencein languagein the two documents, floun-dered in his reply and finally admitted, "I don't know how I havethisone,"referring to the last mentioned.And when Weitzberg was queried about thesamedocument,he said:I would say-well, I couldn't say.This appears to bemy signature. I knowthat I signed a group of contractsat one time.Somewhat later counsel for the Union offered and placed in evidence still a thirddocument which he identified as "I am pulling this out of the hat," and which appearsto be a carbon copy of the document which General Counsel hadoriginally placedin evidence.O The record contains uncontradicted testimony as to other examples of employercoercion in obtaining signatures to such cards.Believing them cumulative, the TrialExaminer considers it unnecessary to describe them in detail. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe state of the record does not permit a clear finding as to which contract, ifany, was actually signed by the two parties. It was conceded during the hearingthat copies were never submitted to the employees whom any contract covered. Incircumstances where contracts were so easily brought forth from "the hat," it seemsprobable to the Trial Examiner that the original document,signed on January 5,1959, contained the mandatory"shall" in the union-shop clause, and that eitherafter the charge or the complaint was filed another document was drawn up anddated back to January 5 which contained the permissive"may," in the hope that thedifference between "may"and "shall"would determine the lawfulness of thecontract.Both documents,if contracts,are equally unlawful,in the opinion of the TrialExaminer.Each grants exclusive recognition to Local 144 which,as noted above, atno time has been the designated representative of a single employee in collectivebargaining.The organization has no members.In the opinion of the Trial Examiner these agreements are merely instruments offraud, designed to victimize the Respondent Company's employees by requiring themto pay to Roffel and his so-called labor organization monthly tribute,in order thattheremight appear to be in existence a recognized collective-bargaining agent tokeep out of the plant a legitimate labor organization.That Roffel's Local 144 is considered by Weitzberg to be his own"hex sign" isfurther indicated by the undisputed fact that late in March,on the latter of the onlytwo occasions when this self-appointed business representative took the trouble totalk to the assembled employees, both times being at the plant, such employees werephysically prevented from leaving the plant by the foreman's locking the doors.Atthis "meeting"Roffel spoke against the Charging Union,which then was apparentlyattempting to organize,and warned them that the plant was a "closed union shop"and that they must belong to Local 144 in order to work there.D. ConclusionsThe Trial Examiner concludes and finds that the Respondent Employer, by requir-ing its employees to sign dues authorization cards, thereafter deducting dues andinitiation fees for payment to the Respondent Local 144, and by effectively causingits employees to believe that they must be considered members of Local 144 in orderto retain employment,as well as by entering into the above-described contract orcontracts,has discriminated against them as to their terms and conditions of em-ployment by unlawfully encouraging membership in Local 144, has illegally assistedthe said labor organization,and has deprived its employees of rights guaranteed bySection 7 of the Act. It is also concluded and found that by entering into theaforesaid contract or contracts, the Respondent Union has caused the RespondentEmployer to violate Section 8 (a) (3) of the Act and has also restrained and coercedemployees in the exercise of their rights under the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III,above, occurring inconnection with the operations of the Respondent Employer described in section I,above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, theTrial Examiner will recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Employer has illegally assisted and con-tributed support to the Respondent Union,and that the Respondents have enteredinto, maintained,and enforced an illegal contract or understanding pursuant to whichfees and dues have been checked off by the Respondent Employer. It will thereforebe recommended that the Respondents:(1)Cease and desist from giving effect tosaid contract or understanding,or any other contract or understanding which maynow be in force;and (2) jointly and severally reimburse all present and formeremployees at the Respondent Employer's plant for any dues, fees,assessments orother moneys that have unlawfully been exacted from them. It will also be recom-mended that the Respondent Employer withdraw and withhold all recognition fromthe Respondent Union as the representative of any of its employees for the purposes THE LENNOX-HALDEMAN CO.369of dealing with it concerning grievances,labor disputes,wages, rates of pay, hoursof employment,or other conditions of employment,unless and until said RespondentUnion shall have demonstrated its exclusive majority representative status pursuantto a Board-conducted election among said employees.Finally,in view of the plainly demonstrated intent on the part of both Respondentsto deprive employees of their guaranteed rights under the Act, it will be recom-mended that they cease and desist from in any manner infringing upon said rights.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Hatters,Cap & Millinery WorkersInternationalUnion, AFL-CIO andLocal 144,Service,Production and MaintenanceWorkers,Independent,are labororganizations within the meaningof Section 2(5) of the Act.2.By contributingsupport to Local 144, Service, Productionand MaintenanceWorkers,Independent,the RespondentEmployerhas engaged in andis engaging inunfair labor practiceswithin themeaningof Section8(a) (2) ofthe Act.3.By discriminating in regardto the hire and tenure of employment and otherterms and conditions of employmentof employees, thereby encouraging membershipin a labor organization,the Respondent Employerhas engaged in and is engagingin unfair labor practiceswithin themeaningof Section 8(a)(3) of the Act.4.By interfering with, restraining,and coercing employees in the exercise ofrightsguaranteedby Section 7 of the Act, the Respondent Employer hasengagedin and is engaging in unfairlaborpracticeswithin themeaning of Section 8 (a) (1)of the Act.5.By causing and attemptingto cause theRespondentEmployer todiscriminateagainst employeeswithin themeaning ofSection8(a) (3) ofthe Act, the RespondentUnion hasengaged in and is engaging in unfairlaborpracticeswithin themeaningof Secton8(b) (2) of the Act.6.By restraining and coercing employees in the exerciseof the rights guaranteedin Section7 of the Act, the Respondent Union hasengaged in and is engaging inunfairlaborpracticeswithin themeaning of Section8(b)(1)(A) of the Act.7.The unfairlabor practices found herein are unfairlabor practicesaffectingcommercewithin themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The Lennox-Haldeman Co.andRichard LoganInternational Hod Carriers, Building&Common Laborers ofAmerica, Local No. 310,AFL-CIOandRichardLogan.CasesNos. 8-CA-1822 and 8-CB-355. April 25, 1960DECISION AND ORDEROn December 10, 1959, Trial Examiner Eugene F. Frey issued his'Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommendingthat they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of. the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentshad not engaged in certain other alleged unfair labor practices andrecommended that the complaint be dismissed as to these allegations.Thereafter the Respondents filed exceptions to portions of the Inter-mediate Report, and supporting briefs.127 NLRB No. 49.560940-61-vol. 127-25